STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

JORDAN     ANTHONY       ANDRE                                           NO.    2022    CW   0964


VERSUS


ARIANA     MAE    DELATTE                                                SEPTEMBER 23,       2022




In   Re:         Jordan        Anthony       Andre,      applying        for    rehearing       and

                                                                    in    and   for    the   Parish
                 rehearing en bans,               Family    Court
                 of    East    Baton   Rouge,      No.   228575.




BEFORE:          WELCH,       PENZATO,      AND   LANIER,    JJ.



       APPLICATION FOR REHEARING AND                     REHEARING EN BANC DENIED.

                                                   JEW

                                                   AHP

                                                   WIL




COURT      OF   APPEAL,        FIRST   CIRCUIT




      DEPUTY          CLERK    OF   COURT
                FOR    THE    COURT